The undersigned have reviewed the record and the prior Order filed by Deputy Commissioner Berger. The appealing party has not shown good ground to receive further evidence or amend the Order.
                               ***********
Based upon all of the competent evidence of record, the undersigned makes the following:
 FINDINGS OF FACT
1. On 20 September 1996, plaintiff filed a T-1 form with the Industrial Commission alleging that plaintiff injured his finger while working in the egg processing house at Tillery Correctional Center.
2. Plaintiff was released from custody of the Department of Correction on 19 December 1996.
3. The Industrial Commission notice of hearing was sent to plaintiffs last known address within the Department of Correction.
4. Plaintiff failed to provide the Industrial Commission with a current address and could not be located.
5. Plaintiff did not appear for his scheduled Industrial Commission hearing.
                               ***********
The foregoing findings of fact and conclusions of law engender the following additional
 CONCLUSIONS OF LAW
1. Plaintiffs claim must be dismissed because the alleged injury occurred while plaintiff was working and his exclusive remedy would be within the North Carolina Workers Compensation Act.
2. Plaintiffs claim must be dismissed because plaintiff did not appear for the hearing before the Deputy Commissioner in this matter on 13 July 2000.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the undersigned enters the following
 ORDER
1. Under the law, plaintiffs claim must be, and the same is hereby, DISMISSED WITH PREJUDICE.
2. Each side shall bear its own costs.
This is the ___ day of March, 2001.
                                   S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER